ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Manhattan Hunt A Joint Venture              )      ASBCA No. 61477
                                            )
Under Contract No. N40080-13-C-0151         )


APPEARANCES FOR THE APPELLANT:                   Joseph A. McManus, Jr., Esq.
                                                 Daniel K. Felsen, Esq.
                                                 David J. Butzer, Esq.
                                                  Carlton Fields, P.A.
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Nicole R. Best, Esq.
                                                  Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE CLARKE

       In this appeal, Manhattan Hunt A Joint Venture (MH) made two arguments, first
contract interpretation and second mistake/reformation. On June 21, 2019, the Board
issued a decision granting the Navy’s Motion for Partial Summary Judgment denying
MH’s contract interpretation argument. Manhattan Hunt A Joint Venture, ASBCA
No. 61477, 19-1 BCA ¶ 37,386. MH appealed the decision to the United States Court of
Appeals for the Federal Circuit (CAFC). On February 27, 2020, the CAFC granted the
government’s motion to dismiss because the Board had not rendered its final decision in
the appeal. The Board had not yet issued a decision on the mistake/reformation
argument. The contract interpretation decision was returned to the Board pending a
decision on the mistake/reformation argument.

        By joint motion the parties requested that the Board dismiss the
mistake/reformation count with prejudice. MH preferred to pursue its CAFC appeal of
the interpretation decision without waiting for a decision on the mistake/reformation
argument. The motion is granted. Accordingly, the remaining portion of this appeal,
relating to the mistake/reformation is dismissed with prejudice. This decision granting
the parties’ joint request for dismissal of appellant’s remaining argument leaves the
Board’s June 21, 2019 decision on the Navy’s Motion for Partial Summary Judgment ripe
for appeal.
                                     CONCLUSION

       Accordingly, as we previously granted judgment in favor of the Navy on the
contract interpretation issue and the only remaining basis for appeal is now dismissed, the
appeal is denied.

       Dated: August 6, 2020


                                                 CRAIG S. CLARKE
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


 I concur                                       I concur



 J. REID PROUTY                                 OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61477, Appeal of Manhattan
Hunt A Joint Venture, rendered in conformance with the Board’s Charter.

       Dated: August 6, 2020




                                                      PAULLA K. GATES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                            2